DISMISS; and Opinion Filed May 21, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01359-CV

                        JEFFREY LONGINO, Appellant
                                     V.
      HPA TEXAS SUB 2018-1 LLC C/O PATHLIGHT PROPERTY MGT, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-03013-2018

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Schenck
       This is an appeal from the county court’s order in a forcible detainer action awarding

appellee possession of appellant’s residence. A review of the record revealed that, following the

filing of the appeal, a writ of possession was served and the property was turned over to appellee.

Because an appeal in a forcible detainer action generally becomes moot when the appellant no

longer has possession of the property, we questioned our jurisdiction over the appeal. See Olley

v. HVM, LLC, 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). We

directed appellant to file, within ten days, a letter brief addressing our concern and cautioned

appellant that failure to comply could result in dismissal of the appeal without further notice. See
TEX. R. APP. P. 42.3(a). More than ten days have passed, but appellant has not responded.

Accordingly, we dismiss the appeal. See id.; Olley, 449 S.W.3d at 575.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE

181359F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JEFFREY LONGINO, Appellant                         On Appeal from the County Court at Law
                                                    No. 5, Collin County, Texas
 No. 05-18-01359-CV        V.                       Trial Court Cause No. 005-03013-2018.
                                                    Opinion delivered by Justice Schenck,
 HPA TEXAS SUB 2018-1 LLC C/O                       Justices Osborne and Reichek participating.
 PATHLIGHT PROPERTY MGT, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER appellee HPA Texas Sub 2018-1 LLC c/o Pathlight Property Mgt recover its
costs, if any, of this appeal from appellant Jeffrey Longino.


Judgment entered this 21st day of May 2019.




                                              –3–